Name: Council Decision (EU) 2017/85 of 16 January 2017 on the conclusion of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes
 Type: Decision
 Subject Matter: Africa;  economic policy;  international affairs;  cooperation policy;  European construction
 Date Published: 2017-01-18

 18.1.2017 EN Official Journal of the European Union L 14/2 COUNCIL DECISION (EU) 2017/85 of 16 January 2017 on the conclusion of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212, in conjunction with point (a) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2015/904 (2), the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes (3) (the Protocol) was signed on behalf of the Union on 4 June 2015. (2) The objective of the Protocol is to lay down the financial and technical rules enabling the People's Democratic Republic of Algeria to participate in certain Union programmes. The horizontal framework established by the Protocol constitutes an economic, financial and technical cooperation measure which allows for access to assistance, in particular financial assistance, to be provided by the Union pursuant to the Union programmes. This framework applies only to those Union programmes for which the relevant constitutive legal acts provide for the possibility of the participation of the People's Democratic Republic of Algeria. The conclusion of the Protocol therefore does not entail the exercise of the powers, under the various sectoral policies pursued by the programmes, which are exercised when establishing the programmes. (3) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Protocol (5). Article 3 The Commission is authorised to determine, on behalf of the Union, the specific terms and conditions applicable to the participation of the People's Democratic Republic of Algeria in any given Union programme, including the financial contribution payable. The Commission will keep the relevant Council working party informed. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 January 2017. For the Council The President F. MOGHERINI (1) Consent of 13 December 2016 (not yet published in the Official Journal). (2) Council Decision (EU) 2015/904 of 17 December 2014 on the signing and provisional application, on behalf of the European Union, of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, on a Framework Agreement between the European Union and the People's Democratic Republic of Algeria on the general principles for the participation of the People's Democratic Republic of Algeria in Union programmes (OJ L 148, 13.6.2015, p. 1). (3) OJ L 148, 13.6.2015, p. 3. (4) The Protocol has been published in OJ L 148, 13.6.2015, p. 3, together with the decision on signature. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.